                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:14CR346

        vs.
                                                                         ORDER
DAVID S. BAIRD,

                       Defendant.


        Defendant David S. Baird appeared by summons before the court on November 5, 2018, on
an Amended Petition for Warrant or Summons for Offender Under Supervision [76]. Defendant was
represented by Assistant Federal Public Defender, Michael F. Maloney, and the United States was
represented by Assistant U.S. Attorney, Thomas J. Kangior.        Defendant waived his right to a
probable cause hearing on the Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The
government moved for detention, and a detention hearing was held.      The government’s motion for
detention is denied and Defendant shall be released on the current terms and conditions of
supervision, and the added condition that Defendant wear an electronic monitoring device.
      The undersigned magistrate judge does find that the amended petition alleges probable cause
and that Defendant should be held to answer for a final dispositional hearing before Judge Smith
Camp.
      IT IS ORDERED:
      1.       The government’s motion to withdraw Petition [67] is granted.
      2.       A final dispositional hearing will be held before Judge Smith Camp in Courtroom
No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on
November 8, 2018, at 11:30 a.m. Defendant must be present in person.
      3.       Defendant is released on the current terms and conditions of supervision.


      Dated this 5th day of November, 2018.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
